
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5019
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2010
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To provide for the establishment of the
		  Home Star Retrofit Rebate Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Home Star Energy Retrofit Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)Accredited contractorThe term accredited contractor
			 means a qualified contractor—
				(A)that is accredited—
					(i)by the BPI; or
					(ii)under other standards that the Secretary
			 shall approve or deny not later than 30 days after submittal, in consultation
			 with the Administrator; and
					(B)effective 1 year after the date of
			 enactment of this Act, that uses a certified workforce.
				(2)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(3)BPIThe term BPI means the
			 Building Performance Institute.
			(4)Certified workforceThe term certified workforce
			 means a residential energy efficiency construction workforce in which all
			 employees performing installation work are certified in the appropriate job
			 skills under—
				(A)an applicable third party skills standard
			 established by—
					(i)BPI;
					(ii)North American Technician
			 Excellence;
					(iii)the Laborers’ International Union of North
			 America;
					(B)an applicable third party skills standard
			 established in the State in which the work is to be performed, pursuant to a
			 program operated by the Home Builders Institute in connection with Ferris State
			 University, to be effective 30 days after notice is provided by those
			 organizations to the Secretary that such program has been established in such
			 State, except to the extent that the Secretary determines within 30 days of
			 such notice that the standard or certification is incomplete; or
				(C)other standards that the Secretary shall
			 approve or deny not later than 30 days after submittal, in consultation with
			 the Secretary of Labor and the Administrator.
				(5)Conditioned spaceThe term conditioned space
			 means the area of a home that is—
				(A)intended for habitation; and
				(B)intentionally heated or cooled.
				(6)DOEThe term DOE means the
			 Department of Energy.
			(7)Electric utilityThe term electric utility
			 means any person, State agency, rural electric cooperative, municipality, or
			 other governmental entity that delivers or sells electric energy at retail or
			 wholesale, including nonregulated utilities and utilities that are subject to
			 State regulation and Federal power marketing administrations.
			(8)EPAThe term EPA means the
			 Environmental Protection Agency.
			(9)Federal Rebate Processing
			 SystemThe term
			 Federal Rebate Processing System means the Federal Rebate
			 Processing System established under section 101(b).
			(10)Gold Star Home Energy Retrofit
			 ProgramThe term Gold
			 Star Home Energy Retrofit Program means the Gold Star Home Energy
			 Retrofit Program established under section 104.
			(11)HomeThe term home means a
			 principal residential dwelling unit in a building with no more than 4 dwelling
			 units that—
				(A)is located in the United States; and
				(B)was constructed before the date of
			 enactment of this Act.
				(12)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25
			 U.S.C. 450b).
			(13)National Home Performance
			 CouncilThe term
			 National Home Performance Council means the National Home
			 Performance Council, Inc.
			(14)Natural gas utilityThe term natural gas utility
			 means any person or State agency that transports, distributes, or sells natural
			 gas at retail, including nonregulated utilities and utilities that are subject
			 to State regulation.
			(15)Qualified contractorThe term qualified contractor
			 means a residential energy efficiency contractor meeting minimum applicable
			 requirements as determined under section 101(c).
			(16)Quality assurance frameworkThe term quality assurance
			 framework means a policy structure adopted by a State to develop high
			 standards for ensuring quality in ongoing energy efficiency retrofit activities
			 in which the State has a role, including operation of the quality assurance
			 program, while creating significant employment opportunities, in particular for
			 targeted workers.
			(17)Quality assurance program
				(A)In generalThe term quality assurance
			 program means a program authorized under this Act to oversee the
			 delivery of home efficiency retrofit programs to ensure that work is performed
			 in accordance with standards and criteria established under this Act.
				(B)InclusionsFor purposes of subparagraph (A), delivery
			 of retrofit programs includes field inspections required under this Act, with
			 the consent of participating consumers and without delaying rebate payments to
			 participating contractors and vendors.
				(18)Quality assurance provider
				(A)In generalThe term quality assurance
			 provider means any entity that is authorized pursuant to this Act to
			 perform field inspections and other measures required to confirm the compliance
			 of retrofit work with the requirements of this Act.
				(B)Certification requirementTo be considered a quality assurance
			 provider under this paragraph, an entity shall be certified through—
					(i)the International Code Council;
					(ii)the BPI;
					(iii)the RESNET;
					(iv)a State;
					(v)a State-approved residential energy
			 efficiency retrofit program; or
					(vi)any other entity that is accredited under
			 standards that the Secretary shall approve or deny not later than 30 days after
			 submittal, in consultation with the Administrator.
					(19)Rebate aggregatorThe term rebate aggregator
			 means an entity that meets the requirements of section 102.
			(20)RESNETThe term RESNET means the
			 Residential Energy Services Network.
			(21)SecretaryThe term Secretary means the
			 Secretary of Energy.
			(22)Silver Star Home Energy Retrofit
			 ProgramThe term Silver
			 Star Home Energy Retrofit Program means the Silver Star Home Energy
			 Retrofit Program established under section 103.
			(23)StateThe term State means—
				(A)a State;
				(B)the District of Columbia;
				(C)the Commonwealth of Puerto Rico;
				(D)Guam;
				(E)American Samoa;
				(F)the United States Virgin Islands;
				(G)the Northern Mariana Islands; and
				(H)any other commonwealth, territory, or
			 possession of the United States.
				(24)Targeted workerThe term targeted worker
			 means an individual who is unemployed or underemployed and of an employable age
			 and a resident of an area with high or chronic unemployment and low median
			 household incomes, as defined by the Secretary in consultation with the
			 Secretary of Labor.
			(25)Water utilityThe term water utility means
			 any State or local agency that delivers or sells water at wholesale or retail
			 through an engineered distribution system.
			IHome Star Retrofit Rebate Program
			101.Home Star Retrofit Rebate Program
				(a)In generalThe Secretary shall establish the Home Star
			 Retrofit Rebate Program.
				(b)Federal Rebate processing system
					(1)In generalNot later than 30 days after the date of
			 enactment of this Act, the Secretary, in consultation with the Secretary of the
			 Treasury and the Administrator, shall—
						(A)establish a Federal Rebate Processing
			 System which shall serve as a database and information technology system to
			 allow—
							(i)rebate aggregators to submit claims for
			 reimbursement using standard data protocols;
							(ii)quality assurance reports to be identified
			 with the work for which rebates are claimed; and
							(iii)any Home Star loans to be linked to the
			 work for which they are made;
							(B)establish a national retrofit website that
			 provides information on the Home Star Retrofit Rebate Program, including how to
			 determine whether particular energy efficiency measures are eligible for rebate
			 and how to participate in the program;
						(C)establish a means by which a State may
			 obtain confidential access to records of work performed in that State from the
			 database; and
						(D)publish model forms and data protocols for
			 use by contractors, vendors, and quality assurance providers to comply with the
			 requirements of this title.
						(2)Model certification formsIn carrying out this section, the Secretary
			 shall consider the model certification forms developed by the National Home
			 Performance Council.
					(c)Qualified contractor
			 requirementsA qualified
			 contractor may perform retrofit work for which rebates are authorized under
			 this title only if it affirms, in each Home Star rebate application submitted
			 to a rebate aggregator, that it meets applicable requirements,
			 including—
					(1)all applicable State contractor licensing
			 requirements or, with respect to a State that has no such requirements, any
			 appropriate comparable requirements established under paragraph (6);
					(2)insurance coverage of at least $1,000,000
			 for general liability, and for such other purposes and in such other amounts as
			 may be required by the State;
					(3)agreeing to provide warranties to
			 homeowners that completed work will—
						(A)be free of significant defects;
						(B)be installed in accordance with the
			 specifications of the manufacturer; and
						(C)perform properly for a period of at least 1
			 year after the date of completion of the work;
						(4)agreeing to pass through to the owner of a
			 home, through a discount, the full economic value of all rebates received under
			 this title with respect to the home;
					(5)agreeing to provide to the homeowner a
			 notice of the amount of the rebate the contractor intends to apply for on the
			 homeowner’s behalf with respect to the eligible work under this title, before a
			 contract is executed between the contractor and a homeowner covering the
			 eligible work;
					(6)agreeing to cooperate with and comply with
			 the requirements of the quality assurance provider assigned to inspect any work
			 done, subject to any appeals or dispute resolution process described in section
			 105(b)(4);
					(7)certifying that no employee has been
			 convicted of, or pleaded guilty to, a crime of child molestation, rape, or any
			 other form of sexual assault;
					(8)all requirements of an applicable State
			 quality assurance framework by and after the date that is 1 year after the date
			 of enactment of this Act; and
					(9)any other appropriate requirements as
			 determined by the Secretary, in consultation with the Administrator.
					(d)Administrative and technical
			 supportSubject to section
			 109(b) and (c), beginning not later than 30 days after the date of enactment of
			 this Act, the Secretary shall provide such administrative and technical support
			 to rebate aggregators and States as is necessary to carry out this
			 title.
				(e)Administration
					(1)Appointment of personnelNotwithstanding the provisions of title 5,
			 United States Code, governing appointments in the competitive service and
			 General Schedule classifications and pay rates, the Secretary may appoint and
			 set basic rates of pay for such professional and administrative personnel as
			 the Secretary considers necessary to carry out this title. Such authority shall
			 not apply to positions in the Senior Executive Service. The number of personnel
			 appointed under this paragraph shall not exceed 30 full-time equivalent
			 employees. The terms of appointment of all personnel appointed under this
			 paragraph shall expire upon the termination of the programs established under
			 this title.
					(2)Rate of payThe basic rate of pay for a person
			 appointed under paragraph (1) shall not exceed the maximum rate of basic pay
			 payable for GS–15 of the General Schedule under
			 section
			 5332 of title 5, United States Code.
					(3)Regulations
						(A)In generalNotwithstanding
			 section
			 553 of title 5, United States Code, the Secretary may issue
			 regulations that the Secretary, in the sole discretion of the Secretary,
			 determines necessary to—
							(i)establish;
							(ii)achieve full operational status within 60
			 days after the date of enactment of this Act for; or
							(iii)carry out,
							the Home Star Retrofit Rebate
			 Program.(B)TimingIf the Secretary determines that
			 regulations described in subparagraph (A) are necessary, the regulations shall
			 be issued not later than 60 days after such determination.
						(C)Exception(i)The Secretary shall not utilize the
			 authority provided under this paragraph to—
								(I)develop, adopt, or implement a public
			 labeling system that rates and compares the energy performance of one home with
			 another; or
								(II)require the public disclosure of an energy
			 performance evaluation or rating developed for any specific home.
								(ii)Nothing in this subparagraph shall
			 preclude—
								(I)the computation, collection, or use, by the
			 Secretary, rebate aggregators, quality assurance providers, or States for the
			 purposes of carrying out sections 104 and 105, of information on the rating and
			 comparison of the energy performance of homes with and without energy
			 efficiency features or on energy performance evaluation or rating;
								(II)the use and publication of aggregate data
			 (without identifying individual homes or participants) based on information
			 referred to in subclause (I) to determine or demonstrate the performance of the
			 Home Star program; or
								(III)the provision of information referred to in
			 subclause (I) with respect to a specific home—
									(aa)to the State, homeowner, quality assurance
			 provider, rebate aggregator, or contractor performing retrofit work on that
			 home, or an entity providing Home Star services, as necessary to enable
			 carrying out this title; or
									(bb)for purposes of prosecuting fraud and
			 abuse.
									(4)Information collectionChapter 35 of title 44,
			 United States Code, shall not apply to any information collection requirement
			 necessary for the implementation of the Home Star Retrofit Rebate
			 Program.
					(5)Effective period(A)Paragraph (1) shall be effective only until
			 December 31, 2010, except with respect to personnel appointed to support the
			 quality assurance and enforcement of the programs established under this title,
			 for which appointments may be made under paragraph (1) until the termination of
			 the programs established under this title pursuant to section 111(i).
						(B)Paragraphs (3) and (4) shall be effective
			 only until the date that is 2 years after the date of enactment of this Act,
			 except with respect to regulations and information collection relating to the
			 quality assurance and enforcement of the programs established under this
			 title.
						(f)Program
			 reviewNot later than 180
			 days after the date of enactment of this Act, the Secretary shall prepare and
			 transmit to Congress a State-by-State analysis and review the distribution of
			 Home Star retrofit rebates under this title.
				(g)Adjustment of rebate amountsEffective beginning on the date that is 180
			 days after the date of enactment of this Act, the Secretary may, after not less
			 than 30 days public notice, prospectively adjust the rebate amounts provided
			 for under this title as necessary to optimize the overall energy efficiency
			 resulting from the Silver Star Home Energy Retrofit Program and the Gold Star
			 Home Energy Retrofit Program.
				(h)Indian tribe participation
					(1)In generalAn Indian tribe, within 30 days after the
			 date of enactment of this Act, may indicate to the Secretary its intention to
			 act in place of a State for purposes of carrying out the responsibilities of
			 the State under this title with respect to its tribal lands. If the Indian
			 tribe so indicates, the Secretary shall treat the Indian tribe as the State for
			 purposes of carrying out this title with respect to those tribal lands.
					(2)Transition of
			 responsibilitiesThe
			 Secretary may permit an Indian tribe, after the expiration of 30 days after the
			 date of enactment of this Act, to assume the responsibilities of a State under
			 this title with respect to its tribal lands if the Secretary finds that such
			 assumption of responsibilities will not disrupt the ongoing administration of
			 the program under this title.
					(3)CooperationAn Indian tribe may cooperate with a State
			 or the Secretary to ensure that all of the requirements of this title are
			 carried out with respect to the tribal lands.
					(i)Implementation by Secretary
					(1)In generalIf a State has not indicated to the
			 Secretary within 30 days after the date of enactment of this Act that it is
			 prepared to carry out section 105 or 108, or if at any later time the Secretary
			 determines that a State is no longer prepared to carry out section 105 or 108,
			 to the extent that no Indian tribe assumes such responsibilities under
			 subsection (h) the Secretary shall assume the responsibilities of that State
			 with respect to carrying out section 105 or 108.
					(2)Transition of
			 responsibilitiesThe
			 Secretary may permit a State, after the Secretary has assumed the
			 responsibilities of that State under paragraph (1), to assume the
			 responsibilities assigned to States under section 105 or 108 with respect to
			 that State if the Secretary finds that such assumption of responsibilities will
			 not disrupt the ongoing administration of the program under this title.
					(j)LimitationRebates may not be provided under both
			 section 103 and section 104 with respect to the same home unless the energy
			 savings measures installed pursuant to section 103 are excluded from the
			 calculations performed for purposes of section 104 and the total amount of
			 rebates paid for the home does not exceed the maximum rebate available pursuant
			 to section 104.
				(k)Forms for certification and quality
			 assurance
					(1)In generalNot later than 30 days after the date of
			 enactment of this Act, the Secretary shall make available on the website
			 established under subsection (b)(1)(B), model certification forms for
			 compliance with quality assurance requirements under this title, to be
			 submitted by—
						(A)each qualified contractor, accredited
			 contractor, and quality assurance provider on completion of an eligible home
			 energy retrofit; and
						(B)each quality assurance provider on
			 completion of field verification required under this title.
						(2)National home performance
			 councilThe Secretary,
			 States, and Indian tribes shall consider and may use model certification forms
			 developed by the National Home Performance Council to ensure compliance with
			 quality assurance requirements under this title.
					(l)Public-private partnershipsA State that receives a grant under this
			 title is encouraged to form partnerships with utilities, energy service
			 companies, and other entities—
					(1)to assist in marketing the Home Star
			 Retrofit Rebate Program;
					(2)to facilitate consumer financing;
					(3)to assist in implementation of the Silver
			 Star Home Energy Retrofit Program and the Gold Star Home Energy Retrofit
			 Program, including installation of qualified energy retrofit measures;
			 and
					(4)to assist in implementing quality assurance
			 programs.
					(m)Coordination of rebate and existing
			 State-sponsored programs
					(1)In generalA State shall, to the maximum extent
			 practicable, prevent duplication through coordination of a program authorized
			 under this title with—
						(A)the Energy Star appliance rebates program
			 authorized under section 124 of the Energy Policy Act of 2005 (42 U.S.C. 15821),
			 and any other Federal programs that provide funds to States for home or
			 appliance energy efficiency purposes; and
						(B)comparable programs planned or operated by
			 States, political subdivisions, electric and natural gas utilities, Federal
			 power marketing administrations, and Indian tribes.
						(2)Existing programsIn carrying out this subsection, a State
			 shall—
						(A)give priority to—
							(i)comprehensive retrofit programs in
			 existence on the date of enactment of this Act, including programs under the
			 supervision of State utility regulators; and
							(ii)using funds made available under this title
			 to enhance and extend existing programs; and
							(B)seek to enhance and extend existing
			 programs by coordinating with administrators of the programs.
						(n)Health and safety
			 requirementsNothing in this
			 title shall relieve any contractor from the obligation to comply with
			 applicable Federal, State, and local health and safety code
			 requirements.
				(o)Information hotlines
					(1)ContractorsThe Secretary shall establish and publicize
			 a telephone hotline for contractors to call to obtain information about the
			 programs under this Act.
					(2)HomeownersThe Secretary shall establish and publicize
			 a telephone hotline for homeowners to call to obtain information about the
			 programs under this Act.
					(p)Online chat functionThe Secretary shall determine the
			 feasibility and effectiveness of establishing an online chat function through
			 the website established for the Home Star Retrofit Rebate Program, and may
			 establish such a function as appropriate.
				(q)Disaster
			 areasThe Secretary shall
			 ensure that a home in an area declared affected by a major disaster declared by
			 the President under section 401 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170) is not denied
			 assistance under the Home Star Retrofit Rebate Program solely because there is
			 no equipment or system to replace due to the disaster.
				(r)Income thresholdHomeowners with a gross annual household
			 income of more than $250,000 shall not be eligible for a rebate under this
			 title.
				102.Rebate aggregators
				(a)In generalThe Secretary shall develop a network of
			 rebate aggregators that can facilitate the delivery of rebates to homeowners to
			 reimburse the homeowners for work provided by participating contractors and
			 vendors for energy efficiency retrofit work. The Secretary shall approve or
			 deny an application from a person seeking to become a rebate aggregator not
			 later than 30 days after receiving such application. The Secretary may
			 disqualify any rebate aggregator, in one or more particular States, that fails
			 to meet its obligations under this title in a timely and competent manner. The
			 Secretary shall consult with States operating existing residential energy
			 efficiency and retrofit programs on how best to coordinate the Home Star
			 Retrofit Rebate Program with such existing programs, including the designation
			 of rebate aggregators.
				(b)AvailabilityNot later than 60 days after the date of
			 enactment of this Act, the Secretary shall identify a sufficient number of
			 rebate aggregators in each State to ensure that rebate applications can be
			 accepted from all qualified contractors. Not later than 90 days after such date
			 of enactment, the Secretary shall ensure that rebate aggregation services are
			 available to all homeowners in the United States at the lowest reasonable
			 cost.
				(c)ResponsibilitiesRebate aggregators shall—
					(1)review each proposed rebate application for
			 completeness and accuracy;
					(2)review all measures for which rebates are
			 sought for eligibility in accordance with this title;
					(3)not later than 10 days after receipt of a
			 complete rebate application, provide data to the Secretary for inclusion in the
			 database maintained through the Federal Rebate Processing System, consistent
			 with data protocols established by the Secretary;
					(4)not later than 10 days after the date of
			 receipt, distribute funds received from the Secretary to contractors, vendors,
			 or other persons in accordance with approved claims for reimbursement made to
			 the Federal Rebate Processing System;
					(5)maintain appropriate accounting for rebate
			 applications processed, and their disposition;
					(6)review contractor qualifications and
			 accreditation and retain documentation of such qualification and accreditation,
			 as required for contractors to be authorized to perform residential energy
			 efficiency retrofit work under this title; and
					(7)maintain information regarding contractors’
			 fulfillment of the requirements of section 101(c).
					(d)EligibilityTo be eligible to apply to the Secretary
			 for approval as a rebate aggregator, an entity—
					(1)shall be—
						(A)a Home Performance with Energy Star
			 partner;
						(B)an entity administering a residential
			 energy efficiency retrofit program established or approved by a State;
						(C)a Federal power marketing administration or
			 the Tennessee Valley Authority;
						(D)an Armed Forces exchange service in the
			 United States that offers for sale energy savings measures described in section
			 103;
						(E)an electric utility, natural gas utility,
			 or water utility administering or offering a residential energy efficiency
			 retrofit program; or
						(F)an entity—
							(i)with corporate status or status as a State
			 or local government;
							(ii)who can demonstrate adequate financial
			 capability to manage a rebate aggregator program, as evidenced by audited
			 financial records;
							(iii)whose participation in the program, in the
			 judgment of the Secretary, would facilitate coordination with, and not disrupt,
			 existing residential retrofit programs in the States that are carrying out the
			 Home Star Retrofit Rebate Program under this title; and
							(iv)whose operational facilities, employees,
			 electronic recordkeeping hardware and facilities, and conventional records used
			 to carry out the responsibilities of a rebate aggregator are located wholly
			 within the United States, to the extent consistent with the international
			 obligations of the United States.
							(2)must be able to demonstrate—
						(A)a relationship with 1 or more independent
			 quality assurance providers that is sufficient to meet the volume of
			 contracting services delivered;
						(B)the capability to provide such electronic
			 data as is required by the Secretary to the Federal Rebate Processing System;
			 and
						(C)a financial system that is capable of
			 tracking the distribution of rebates to participating contractors and vendors;
			 and
						(3)shall include in its application the amount
			 it proposes to charge for the review and processing of a rebate under this
			 title.
					(e)Prompt processing of rebatesWithin 10 days after receiving an
			 application for a rebate consistent with this title, a rebate aggregator shall
			 submit a claim for that rebate to the Federal Rebate Processing System. Within
			 10 days after the Federal Rebate Processing System receives such a submission
			 from a rebate aggregator, the Secretary shall provide the funds to the rebate
			 aggregator necessary to pay such rebates to the qualified contractor or vendor
			 who applied for them and to compensate the rebate aggregator for its services
			 in accordance with this title. Within 10 days of being provided such funds, the
			 rebate aggregator shall pay the rebates to the rebate applicant.
				(f)Public utility commission efficiency
			 targetsThe Secretary
			 shall—
					(1)develop guidelines for States to use to
			 allow utilities participating as rebate aggregators to count the energy savings
			 from their participation toward State-level energy savings targets; and
					(2)work with States to assist in the adoption
			 of these guidelines for the purposes and duration of the Home Star Retrofit
			 Rebate Program.
					103.Silver Star Home Energy Retrofit
			 Program
				(a)In generalDuring the first year after the date of
			 enactment of this Act, a Silver Star Home Energy Retrofit Program rebate shall
			 be awarded, subject to the maximum amount limitations under subsection (d)(4)
			 and to the availability of funding pursuant to section 109, to homeowners to
			 reimburse the homeowners for work provided by participating contractors and
			 vendors, for the installation of energy savings measures—
					(1)selected from the list of energy savings
			 measures described in subsection (b);
					(2)installed after the date of enactment of
			 this Act in the home by a qualified contractor; and
					(3)carried out in compliance with this
			 section.
					(b)Energy savings measuresSubject to subsection (c), a rebate shall
			 be awarded under subsection (a) for the installation of the following energy
			 savings measures for a home energy retrofit that meet technical standards
			 established under this section:
					(1)Whole house air sealing measures, including
			 interior and exterior measures, utilizing sealants, caulks, insulating foams,
			 gaskets, weather-stripping, mastics, and other building materials in accordance
			 with BPI standards or other procedures approved by the Secretary.
					(2)Attic insulation measures that—
						(A)include sealing of air leakage between the
			 attic and the conditioned space, in accordance with BPI standards or the attic
			 portions of the DOE or EPA thermal bypass checklist or other procedures
			 approved by the Secretary;
						(B)add at least R–19 insulation to existing
			 insulation;
						(C)result in at least R–38 insulation in DOE
			 climate zones 1 through 4 and at least R–49 insulation in DOE climate zones 5
			 through 8, including existing insulation, within the limits of structural
			 capacity, except that a State, with the approval of the Secretary, may
			 designate climate zone subregions as a function of varying elevation;
			 and
						(D)cover at least—
							(i)100 percent of an accessible attic;
			 or
							(ii)75 percent of the total conditioned
			 footprint of the house.
							(3)Duct sealing or replacement and sealing
			 that—
						(A)is installed in accordance with BPI
			 standards or other procedures approved by the Secretary; and
						(B)in the case of duct replacement and
			 sealing, replaces and seals at least 50 percent of a distribution system of the
			 home.
						(4)Wall insulation that—
						(A)is installed in accordance with BPI
			 standards or other procedures approved by the Secretary;
						(B)is to full-stud thickness or adds at least
			 R–10 of continuous insulation; and
						(C)covers at least 75 percent of the total
			 external wall area of the home.
						(5)Crawl space insulation or basement wall and
			 rim joist insulation that is installed in accordance with BPI standards or
			 other procedures approved by the Secretary and—
						(A)covers at least 500 square feet of crawl
			 space or basement wall and adds at least—
							(i)R–19 of cavity insulation or R–15 of
			 continuous insulation to existing crawl space insulation; or
							(ii)R–13 of cavity insulation or R–10 of
			 continuous insulation to basement walls; and
							(B)fully covers the rim joist with at least
			 R–10 of new continuous or R–13 of cavity insulation.
						(6)Window replacement that replaces at least 8
			 exterior windows, or 75 percent of the exterior windows in a home, whichever is
			 less, with windows that—
						(A)are certified by the National Fenestration
			 Rating Council; and
						(B)comply with criteria applicable to windows
			 under section
			 25(c) of the Internal Revenue Code of 1986 or, in areas above
			 5,000 feet elevation, have a U-factor of at least 0.35 when replacing windows
			 that are single-glazed or double-glazed with an internal air space of
			 1/4 inch or less.
						(7)Door or skylight replacement that replaces
			 at least 1 exterior door or skylight with doors or skylights that comply with
			 the 2010 Energy Star specification for doors or skylights.
					(8)(A)Heating system replacement of—
							(i)a natural gas or propane furnace with a
			 furnace that has—
								(I)an AFUE rating of 92 or greater; or
								(II)an AFUE rating of 95 or greater;
								(ii)a natural gas or propane boiler with a
			 boiler that has an AFUE rating of 90 or greater;
							(iii)an oil furnace with a furnace that has an
			 AFUE rating of 86 or greater and that uses an electrically commutated blower
			 motor;
							(iv)an oil boiler with a boiler that has an
			 AFUE rating of 86 or greater and that has temperature reset or thermal purge
			 controls; or
							(v)a wood or pellet furnace, boiler, or stove,
			 if—
								(I)the new system—
									(aa)meets at least 75 percent of the heating
			 demands of the home; and
									(bb)in the case of a wood stove, but not a
			 pellet stove, replaces an existing wood stove, but not a pellet stove, and is
			 certified by the Administrator;
									(II)the home has a distribution system (such as
			 ducts, vents, blowers, or affixed fans) that allows heat to reach all or most
			 parts of the home;
								(III)in the case where an old wood stove is
			 being replaced, a voucher is provided by the installer or other responsible
			 party certifying that the old wood stove has been removed and rendered
			 inoperable or recycled at an appropriate recycling facility; and
								(IV)an accredited independent laboratory
			 recognized by the Administrator certifies that the new system—
									(aa)has thermal efficiency (lower heating
			 value) of at least 75 percent for wood and pellet stoves, and at least 80
			 percent for furnaces and boilers; and
									(bb)has particulate emissions of less than 3.0
			 grams per hour for stoves, and less than 0.32 lbs/mmBTU for outdoor furnaces
			 and boilers.
									(B)A rebate may be provided under this section
			 for the replacement of a furnace or boiler described in clauses (i) through
			 (iv) of subparagraph (A) only if the new furnace or boiler is installed in
			 accordance with ANSI/ACCA Standard 5 QI–2007.
						(9)Air-source air conditioner or air-source
			 heat pump replacement with a new unit that—
						(A)is installed in accordance with ANSI/ACCA
			 Standard 5 QI–2007; and
						(B)meets or exceeds—
							(i)in the case of an air-source air
			 conditioner—
								(I)SEER 16 and EER 13; or
								(II)SEER 18 and EER 15; and
								(ii)in the case of an air-source heat pump,
			 SEER 15, EER 12.5, and HSPF 8.5.
							(10)Heating or cooling system replacement with
			 an Energy Star qualified geothermal heat pump that meets Tier 2 efficiency
			 requirements and that is installed in accordance with ANSI/ACCA Standard 5
			 QI–2007.
					(11)Replacement of a natural gas, propane, or
			 electric water heater with—
						(A)a natural gas or propane condensing storage
			 water heater with an energy factor of 0.80 or more, or a natural gas or propane
			 storage or tankless water heater with thermal efficiency of 90 percent or
			 more;
						(B)a tankless natural gas or propane water
			 heater with an energy factor of at least .82;
						(C)a natural gas or propane storage water
			 heater with an energy factor of at least .67;
						(D)an indirect water heater with an insulated
			 storage tank that—
							(i)has a storage capacity of at least 30
			 gallons and is insulated to at least R–16; and
							(ii)is installed in conjunction with a
			 qualifying boiler described in paragraph (8);
							(E)an electric water heater with an energy
			 factor of 2.0 or more;
						(F)an electric tankless water heater with an
			 energy factor or thermal efficiency, as applicable, of .96 or more or a thermal
			 efficiency of 96 percent or more, that operates on not greater than 25
			 kilowatts;
						(G)a solar hot water system that—
							(i)is certified by the Solar Rating and
			 Certification Corporation; or
							(ii)meets technical standards established by
			 the State of Hawaii; or
							(H)a water heater installed in conjunction
			 with a qualifying geothermal heat pump described in paragraph (10) that
			 provides domestic water heating through the use of—
							(i)a desuperheater; or
							(ii)year-round demand water heating
			 capability.
							(12)Storm windows or doors that—
						(A)are installed on at least 5 existing doors
			 or existing single-glazed windows; and
						(B)comply with any procedures that the
			 Secretary may set for storm windows or doors and their installation.
						(13)Window film that is installed on at least 8
			 exterior windows, doors, or skylights, or 75 percent of the total exterior
			 square footage of glass in a home, whichever is more, with window films
			 that—
						(A)are certified by the National Fenestration
			 Rating Council; and
						(B)have—
							(i)a solar heat gain coefficient of 0.43 or
			 less with a visible light-to-solar heat gain coefficient of at least 1.1 for
			 installations in 2009 International Energy Conservation Code climate zones 1–3;
			 or
							(ii)a solar heat gain coefficient of 0.43 or
			 less with a visible light light-to-solar heat gain coefficient of at least 1.1
			 and a U-factor of 0.40 or less as installed in 2009 International Energy
			 Conservation Code climate zones 4–8.
							(c)Installation costsMeasures described in paragraphs (1)
			 through (13) of subsection (b) shall include expenditures for labor and other
			 installation-related costs, including venting system modification and
			 condensate disposal, properly allocable to the onsite preparation, assembly, or
			 original installation of the component.
				(d)Amount of rebate
					(1)In generalExcept as provided in paragraphs (2)
			 through (4), the amount of a rebate provided under subsection (a) shall be
			 $1,000 per measure for the installation of energy savings measures described in
			 subsection (b).
					(2)Higher rebate amountExcept as provided in paragraph (4), the
			 amount of a rebate provided under subsection (a) shall be $1,500 per measure
			 for—
						(A)attic insulation and air sealing described
			 in subsection (b)(1) or (2);
						(B)wall insulation described in subsection
			 (b)(4); and
						(C)an air-source air conditioner described in
			 subsection (b)(9)(B)(i)(II).
						(3)Lower rebate amountExcept as provided in paragraph (4), the
			 amount of a rebate provided under subsection (a) shall be—
						(A)$125 per door and per skylight for the
			 installation of up to a maximum of 2 Energy Star doors and 2 Energy Star
			 skylights described in subsection (b)(7) for each home;
						(B)$400 for a maximum of 1 natural gas or
			 propane storage water heater described in subsection (b)(11)(C) for each
			 home;
						(C)$750 for a water heater described in
			 subsection (b)(11)(B);
						(D)$250 for rim joist insulation described in
			 subsection (b)(5)(B);
						(E)$50 for each storm window or door described
			 in subsection (b)(12), with a minimum of 5 storm windows or doors and a maximum
			 of 12;
						(F)$250 each for a maximum of 4 electric
			 tankless water heaters described in subsection (b)(11)(F) for each home;
						(G)$500 for window film described in
			 subsection (b)(13);
						(H)$750 for heating system replacement
			 described in subsection (b)(8)(A)(i)(I);
						(I)$500 for a wood or pellet stove that has a
			 heating capacity of at least 28,000 Btu per hour and meets all of the
			 requirements of subsection (b)(8)(A)(v), except for the requirements of
			 subclause (I)(aa) and subclause (II); and
						(J)$500 for a for a desuperheater as described
			 in subsection (b)(11)(H)(i).
						(4)Maximum
			 amountThe total amount of
			 rebates provided for a home under this section shall not exceed the lower
			 of—
						(A)$3,000;
						(B)50 percent of the total cost of the
			 installed measures; or
						(C)if the Secretary finds that the net value
			 to the homeowner of the rebates is less than the amount of the rebates, the
			 actual net value to the homeowner.
						(e)Verification and correction of
			 work
					(1)ReimbursementOn submission of a claim by a rebate
			 aggregator to the Federal Rebate Processing System, the Secretary shall provide
			 reimbursement to the rebate aggregator for energy-efficiency measures installed
			 in a home, subject to paragraphs (2) and (3).
					(2)Verification
						(A)Percentage of retrofits verified
							(i)In generalExcept as provided in clause (ii), not less
			 than—
								(I)20 percent of the retrofits performed by
			 each qualified contractor under this section with respect to a rebate described
			 in subsection (a) shall be randomly subject to field verification by an
			 independent quality assurance provider of all work associated with the
			 retrofit; and
								(II)in the case of a qualified contractor that
			 uses a certified workforce, 10 percent of the retrofits performed by that
			 contractor under this section with respect to a rebate described in subsection
			 (a) shall be randomly subject to field verification by an independent quality
			 assurance provider of all work associated with the retrofit.
								(ii)ExceptionsIn the case of a qualified contractor whose
			 previous retrofit work—
								(I)the Secretary has found to fail to comply
			 with the requirements of this section, the Secretary may establish a higher
			 percentage of the retrofits performed by that contractor under this section
			 with respect to a rebate described in subsection (a) to be subject to field
			 verification by an independent quality assurance provider; and
								(II)the Secretary has found to successfully
			 comply with the requirements of this section, the Secretary may establish a
			 lower percentage of the retrofits performed by that contractor under this
			 section with respect to a rebate described in subsection (a) to be subject to
			 field verification by an independent quality assurance provider.
								(B)Homeowner complaintNot later than 1 year after the completion
			 of a project for which rebates are sought, a homeowner may make a complaint
			 under the quality assurance program that compliance with the required
			 specifications for each measure or standards for installation have not been
			 achieved. The quality assurance program shall provide that, upon receiving such
			 a complaint, an independent quality assurance provider shall conduct field
			 verification on the retrofit work performed by the contractor. Verifications
			 under this subparagraph shall be in addition to those conducted under
			 subparagraph (A), and shall be corrected in accordance with paragraph
			 (3).
						(3)CorrectionRebates under subsection (a) shall be made
			 subject to the following conditions:
						(A)The installed measures will comply with the
			 specifications and quality standards under this section if a field verification
			 by a quality assurance provider finds that corrective work is needed. Such
			 compliance shall be achieved by the installing accredited contractor not later
			 than 14 days after the date of notification of a defect pursuant to a warranty,
			 provided at no additional cost to the homeowner.
						(B)A subsequent quality assurance visit shall
			 be conducted to evaluate the remedy not later than 7 days after notification
			 that the defect has been corrected.
						(C)The quality assurance provider shall notify
			 the contractor of the disposition of such visit not later than 7 days after the
			 date of the visit.
						(4)Access
			 to homeIn order to be
			 eligible for a rebate, a homeowner shall agree to permit such access to the
			 home, upon reasonable notice and at a mutually convenient time, as is necessary
			 to verify and correct retrofit work.
					(f)Products Purchased Without Installation
			 Services
					(1)In generalA Silver Star Home Energy Retrofit Program
			 rebate shall be awarded for attic, wall, and crawl space insulation and
			 air-sealing products that—
						(A)(i)in the case of insulation, qualify as of
			 the date of enactment of this Act for a tax credit under
			 section
			 25C of the Internal Revenue Code of 1986; and
							(ii)in the case of air sealing products, are
			 sealants, caulks, insulating foams, gaskets, weather-stripping, mastics, or
			 other air sealing products described in subsection (b)(1);
							(B)are purchased by a homeowner for
			 installation by the homeowner in a home identified by its address by the
			 homeowner;
						(C)are accompanied by educational materials on
			 proper installation of the products, including materials emphasizing the
			 importance of air sealing when insulating; and
						(D)are identified and attributed to that home
			 in a rebate submission by the vendor to a rebate aggregator.
						(2)LimitationNo rebate may be provided under this
			 subsection with respect to insulation or products that are employed in
			 energy-efficiency measures with respect to which a rebate is provided under
			 this section or section 104.
					(3)Amount of RebateA rebate under this subsection shall be
			 awarded for 50 percent of the total cost of the products described in paragraph
			 (1), not to exceed $250 per home.
					(g)Review
					(1)In generalThe Secretary shall determine whether
			 information submitted to the Federal Rebate Processing System with respect to a
			 rebate was complete, and on the basis of that information and other information
			 available to the Secretary, shall determine whether the requirements of this
			 section were met in all respects.
					(2)Incorrect paymentOn a determination of the Secretary under
			 paragraph (1) that a payment was made incorrectly to a party, or that
			 sufficient information was not submitted to the Federal Rebate Processing
			 System to enable such determination, the Secretary—
						(A)may—
							(i)recoup the amount of the incorrect payment;
			 or
							(ii)withhold the amount of the incorrect
			 payment from a payment made to the party pursuant to a subsequent request;
			 and
							(B)shall, to the extent the Secretary
			 determines the benefit of the rebate was not passed through to the homeowner
			 through a discount on the price of the retrofit work, order the contractor or
			 vendor to pay the amount of rebate benefit not previously passed through to the
			 homeowner.
						104.Gold Star Home Energy Retrofit
			 Program
				(a)In generalA Gold Star Home Energy Retrofit Program
			 rebate shall be awarded, subject to subsection (b) and the availability of
			 funds pursuant to section 109, to homeowners to reimburse the homeowners for
			 work provided by participating accredited contractors and vendors for retrofits
			 that achieve whole home energy savings carried out after the date of enactment
			 of this Act in accordance with this section.
				(b)Eligible measuresRebates may be provided under this section
			 for—
					(1)any measure listed as eligible for Silver
			 Star rebates in section 103; and
					(2)any other energy-saving measure, such as
			 home energy management systems, high-efficiency appliances, highly reflective
			 roofing, awnings, canopies, and similar external fenestration attachments,
			 automatic boiler water temperature controllers, energy-efficient wood products,
			 insulated vinyl siding, and mechanical air circulation and heat exchangers in a
			 passive-solar home—
						(A)that can be demonstrated, when installed
			 and operated as intended, to improve energy efficiency; and
						(B)for which an energy efficiency contribution
			 can be determined with confidence.
						(c)Energy savings
					(1)In generalReductions in whole home energy consumption
			 under this section shall be determined by a comparison of the simulated energy
			 consumption of the home before and after the retrofit of the home.
					(2)DocumentationThe percent improvement in energy
			 consumption of a home under this section shall be documented through—
						(A)(i)the use of a whole home simulation software
			 program that has been approved under the Weatherization Assistance Program for
			 Low-Income Persons established under part A of title IV of the Energy
			 Conservation and Production Act (42 U.S.C. 6861 et seq.); or
							(ii)a equivalent performance test established
			 by the Secretary, in consultation with the Administrator; or
							(B)(i)the use of a whole home simulation software
			 program that has been approved under RESNET Publication No. 06–001 (or a
			 successor publication approved by the Secretary);
							(ii)an equivalent performance test established
			 by the Secretary, in consultation with the Administrator;
							(iii)a State-certified equivalent rating
			 network, as specified by IRS Notice 2008–35; or
							(iv)a HERS rating system approved or required
			 by the law of the State in which the home is located.
							(3)MonitoringThe Secretary—
						(A)shall continuously monitor the software
			 programs used for determining rebates under this section; and
						(B)may disallow the use of software programs
			 that improperly assess energy savings.
						(4)Assumptions and testingThe Secretary may—
						(A)establish simulation software program
			 assumptions for carrying out paragraph (2);
						(B)require compliance with software program
			 performance tests covering—
							(i)mechanical system performance;
							(ii)duct distribution system efficiency;
							(iii)hot water performance; or
							(iv)other measures; and
							(C)require the simulation of pre-retrofit
			 energy usage to be determined by verified pre-retrofit energy usage.
						(5)Recommended measuresSoftware programs used under this
			 subsection shall have the ability at a minimum to assess the savings associated
			 with all the measures for which rebates are specifically provided under the
			 Silver Star Home Energy Retrofit Program.
					(d)Amount of rebateSubject to subsection (e)(2), the amount of
			 a rebate provided under this section shall be—
					(1)$3,000 for a 20-percent reduction in whole
			 home energy consumption; and
					(2)an additional $1,000 for each additional
			 5-percent reduction up to the lower of—
						(A)$8,000; or
						(B)50 percent of the total retrofit
			 cost.
						(e)Verification and correction of
			 work
					(1)ReimbursementOn submission of a claim by a rebate
			 aggregator to the Federal Rebate Processing System, the Secretary shall provide
			 reimbursement to the rebate aggregator for energy-efficiency measures installed
			 in a home, subject to paragraphs (2) and (3).
					(2)Verification
						(A)In generalSubject to subparagraph (B), all work and
			 energy savings projections conducted with respect to a home as part of a
			 whole-home retrofit by an accredited contractor under this section shall be
			 subject to random field verification by an independent quality assurance
			 provider at a rate of—
							(i)15 percent; or
							(ii)in the case of work performed by an
			 accredited contractor using a certified workforce, 10 percent.
							(B)Verification not requiredA home shall not be subject to field
			 verification under subparagraph (A) if—
							(i)a post-retrofit home energy rating is
			 conducted by an entity that is an eligible certifier in accordance with—
								(I)RESNET Publication No. 06–001 (or a
			 successor publication approved by the Secretary);
								(II)a State-certified equivalent rating
			 network, as specified in IRS Notice 2008–35; or
								(III)a HERS rating system required by the law of
			 the State in which the home is located;
								(ii)the eligible certifier is independent of
			 the accredited contractor in accordance with RESNET Publication No. 06–001 (or
			 a successor publication approved by the Secretary); and
							(iii)the rating includes field verification of
			 all measures for which rebates are being provided.
							(C)Homeowner complaintNot later than 1 year after completion of a
			 project for which rebates are sought, a homeowner may make a complaint under
			 the quality assurance program that compliance with the quality assurance
			 requirements of this title has not been achieved. The quality assurance program
			 shall provide that, upon receiving such a complaint, an independent quality
			 assurance provider shall conduct field verification on the retrofit work
			 performed by the contractor. Verifications under this subparagraph shall be in
			 addition to those conducted under subparagraph (A), and shall be corrected in
			 accordance with paragraph (3).
						(D)Access
			 to homeIn order to be
			 eligible for a rebate, a homeowner shall agree to permit such access to the
			 home, upon reasonable notice and at a mutually convenient time, as is necessary
			 to verify and correct retrofit work.
						(3)CorrectionRebates under this section shall be made
			 subject to the following conditions:
						(A)If a field verification by an independent
			 quality assurance provider finds that corrective work is needed, the accredited
			 contractor will correct the work so the installed measures comply with
			 manufacturer and applicable code standards, and reasonably determined energy
			 savings projections indicate compliance with the specifications and quality
			 standards under this title. Such compliance shall be achieved not later than 14
			 days after the date of notification of a defect pursuant to a warranty,
			 provided at no additional cost to the homeowner.
						(B)A subsequent quality assurance visit shall
			 be conducted to evaluate the remedy not later than 7 days after notification
			 that the defect has been corrected.
						(C)The quality assurance provider shall notify
			 the contractor of the disposition of such visit not later than 7 days after the
			 date of the visit.
						(f)Review
					(1)In generalThe Secretary shall determine whether
			 information submitted to the Federal Rebate Processing System with respect to a
			 rebate was complete, and on the basis of that information and other information
			 available to the Secretary, shall determine whether the requirements of this
			 section were met in all respects.
					(2)Incorrect paymentOn a determination of the Secretary under
			 paragraph (1) that a payment was made incorrectly to a party, or that
			 sufficient information was not submitted to the Federal Rebate Processing
			 System to enable such determination, the Secretary may—
						(A)recoup the amount of the incorrect payment;
			 or
						(B)withhold the amount of the incorrect
			 payment from a payment made to the party pursuant to a subsequent
			 request.
						(g)Accreditation scholarshipsThe Secretary may provide up to 0.3 percent
			 of the funding available for carrying out this section for need-based
			 scholarships to individuals to enable them to qualify as accredited
			 contractors. In providing such scholarships, the Secretary shall factor in the
			 number of accredited contractors in the State and their proportion to the
			 State’s population.
				(h)ExclusionFor purposes of this section, energy
			 savings measures shall not include the installation or replacement of pool
			 heaters.
				105.Quality assurance
				(a)Quality assurance framework
					(1)In generalStates that elect to carry out a quality
			 assurance program pursuant to subsection (b) shall plan, develop, and implement
			 a quality assurance framework. The Secretary shall promptly solicit the
			 submission of model State quality assurance framework plans consistent with the
			 requirements of this section and, not later than 60 days after the date of
			 enactment of this Act, shall approve one or more such model plans that
			 incorporate nationally consistent high standards for optional use by States.
			 Not later than 180 days after the date of enactment of this Act, each State
			 electing to develop a quality assurance framework shall submit its plan to the
			 Secretary, who shall then approve or reject such plan within 30 days, providing
			 a detailed statement of deficiencies if the plan is rejected. If a State’s plan
			 is rejected, that State may resubmit its plan within 30 days.
					(2)ImplementationA State shall—
						(A)develop a quality assurance framework in
			 consultation with industry stakeholders, including representatives of
			 efficiency program managers, contractors, community and workforce
			 organizations, and environmental, energy efficiency, and labor organizations;
			 and
						(B)implement the quality assurance framework
			 not later than 1 year after the date of enactment of this Act.
						(3)ComponentsThe quality assurance framework established
			 under this subsection shall include—
						(A)minimum standards for accredited
			 contractors, including—
							(i)compliance with applicable Federal, State,
			 and local laws;
							(ii)use of a certified workforce;
							(iii)maintenance of records needed to verify
			 compliance; and
							(iv)use of independent contractors only when
			 appropriately classified as such pursuant to Revenue ruling 87–41 and section
			 530(d) of the Revenue Act of 1978 and relevant State law;
							(B)maintenance of a list of accredited
			 contractors;
						(C)requirements for maintenance and delivery
			 to the Federal Rebate Processing System of information needed to verify
			 compliance and ensure appropriate compensation for quality assurance
			 providers;
						(D)targets and realistic plans for—
							(i)the recruitment of minority, veteran, and
			 women-owned small business enterprises;
							(ii)the employment of graduates of training
			 programs that primarily serve targeted workers; and
							(iii)the employment of targeted workers;
							(E)a plan to link workforce training for
			 energy efficiency retrofits with training for the broader range of skills and
			 occupations in construction or emerging clean energy industries;
						(F)to the extent practicable, a plan to
			 incorporate existing clean energy and energy efficiency coursework, worker
			 training programs, and worker certification programs at community
			 colleges;
						(G)quarterly reports to the Secretary on the
			 progress of implementation of the quality assurance framework and its success
			 in meeting its targets and plans; and
						(H)maintenance of a list of qualified quality
			 assurance providers and minimum standards for such quality assurance
			 providers.
						(4)NoncomplianceIf the Secretary determines that a State
			 that has elected to implement a quality assurance program, but has failed to
			 plan, develop, or implement a quality assurance framework in accordance with
			 this section, the Secretary shall suspend further grants for State
			 administration pursuant to section 109(b)(1).
					(b)Quality assurance programs
					(1)In generalA State may carry out a quality assurance
			 program—
						(A)as part of a State energy conservation plan
			 established under part D of title III of the Energy Policy and Conservation Act
			 (42 U.S.C. 6321 et
			 seq.);
						(B)to be managed by the office or the designee
			 of the office—
							(i)that is responsible for the development of
			 the plan under section 362 of that Act (42 U.S.C. 6322); and
							(ii)to the maximum extent practicable, that is
			 conducting an existing energy efficiency program; and
							(C)in the case of a grant made to an Indian
			 tribe, to be managed by an entity designated by the Indian tribe to carry out a
			 quality assurance program or a national quality assurance program
			 manager.
						(2)NoncomplianceIf the Secretary determines that a State
			 has not provided or cannot provide adequate oversight over a quality assurance
			 program to ensure compliance with this title, the Secretary may—
						(A)withhold further quality assurance funds
			 from the State; and
						(B)require that quality assurance providers
			 operating in the State be overseen by a national quality assurance program
			 manager selected by the Secretary.
						(3)ImplementationA State that receives a grant under this
			 title may implement a quality assurance program through the State or an
			 independent quality assurance provider designated by the State,
			 including—
						(A)an energy service company;
						(B)an electric utility;
						(C)a natural gas utility;
						(D)an independent administrator designated by
			 the State; or
						(E)a unit of local government.
						(4)Appeals and dispute resolution
			 processA quality assurance
			 program established under this subsection shall include an expedited and final
			 appeals and dispute resolution process.
					106.Reports
				(a)In generalThe Secretary shall submit to the Committee
			 on Energy and Natural Resources of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives a report on this title—
					(1)not later than 1 year after the date of
			 enactment of this Act; and
					(2)not later than the earlier of—
						(A)2 years after the date of enactment of this
			 Act; or
						(B)December 31, 2012.
						(b)ContentsThe report shall include a description
			 of—
					(1)the energy savings produced as a result of
			 this title;
					(2)the direct and indirect employment created
			 as a result of the programs supported under this title;
					(3)the specific entities implementing the
			 energy efficiency programs;
					(4)the beneficiaries who received the
			 efficiency improvements;
					(5)the manner in which funds provided under
			 this title were used;
					(6)the sources (such as mortgage lenders,
			 utility companies, and local governments) and types of financing used by the
			 beneficiaries to finance the retrofit expenses that were not covered by rebates
			 provided under this title;
					(7)the results of verification requirements;
			 and
					(8)any other information the Secretary
			 considers appropriate.
					(c)Required information
					(1)RequirementRebate aggregators and States participating
			 in the Home Star Retrofit Rebate Program shall provide to the Secretary such
			 information as the Secretary requires to prepare the report required under this
			 section.
					(2)NoncomplianceIf the Secretary determines that a rebate
			 aggregator or State has not provided the information required under paragraph
			 (1), the Secretary shall provide to the rebate aggregator or State a period of
			 at least 90 days to provide the necessary information, subject to withholding
			 of funds or reduction of future grant amounts.
					(d)Comptroller General studyNot later than 2 years after the date of
			 enactment of this Act, the Comptroller General shall submit to Congress a
			 report on the results of a study of—
					(1)how much money can reasonably be estimated
			 to be saved by American consumers as a result of the energy efficiency measures
			 undertaken pursuant to this title;
					(2)how much energy can reasonably be estimated
			 to be saved as a result of the energy efficiency measures undertaken pursuant
			 to this title; and
					(3)whether the savings from the energy
			 efficiency measures undertaken pursuant to this title are greater than the cost
			 of the implementation of this title.
					107.Heating and cooling efficiency
			 study
				(a)In generalThe Secretary shall submit to the Committee
			 on Energy and Natural Resources of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives a study not later than 1 year after
			 the date of enactment of this Act.
				(b)ContentsThe study shall include a description
			 of—
					(1)the efficiency through the life-cycle of
			 air conditioning and heat pump products eligible under section 103; and
					(2)a comparison of the efficiency through the
			 life-cycle of air conditioning and heat pump products eligible under section
			 103 to the efficiency through the life-cycle of air conditioning and heat pump
			 products not eligible under section 103.
					108.Penalties
				(a)In generalThe Secretary may—
					(1)assess and compromise a civil penalty
			 against a person who violates this title (or any regulation issued under this
			 title); and
					(2)require from any entity the records and
			 inspections necessary to enforce this title.
					(b)Civil penaltyA civil penalty assessed under subsection
			 (a) shall be in an amount not greater than the higher of—
					(1)$15,000 for each violation; or
					(2)3 times the value of any associated rebate
			 under this title.
					109.Funding
				(a)Authorization of appropriations
					(1)In generalSubject to subsection (i), there are
			 authorized to be appropriated to carry out this title $6,000,000,000 for the
			 period of fiscal years 2010 and 2011, to remain available until
			 expended.
					(2)Maintenance of fundingFunds provided under this section shall
			 supplement and not supplant any prior or planned Federal and State funding
			 provided to carry out energy efficiency programs. To the extent the Secretary
			 finds that a State has supplanted other such programs with funding under this
			 section, the Secretary may withhold an equivalent amount of funding from
			 allocations for the State under this title.
					(b)Grants to States
					(1)Distribution to States
						(A)In generalExcept as otherwise provided in this
			 subsection, of the amount provided under subsection (a), 3.6 percent is
			 authorized to be appropriated to the Secretary for providing grants to States,
			 to be used for—
							(i)administrative costs of carrying out this
			 title;
							(ii)development and implementation of quality
			 assurance frameworks;
							(iii)oversight of quality assurance
			 programs;
							(iv)establishment and delivery of financing
			 mechanisms, in accordance with paragraph (2); and
							(v)coordination with existing residential
			 retrofit programs and infrastructure development to assist deployment of the
			 Home Star Retrofit Rebate Program.
							(B)Distribution
							(i)Provision of fundsNot later than 30 days after the date of
			 enactment of this Act, the Secretary shall provide to the State energy offices,
			 or such other State entities as are designated by the Governor, of States that
			 are carrying out responsibilities under section 105, 25 percent of the funds
			 described in subparagraph (A).
							(ii)AllocationFunds described in clause (i) shall be made
			 available in accordance with the allocation formula for State energy
			 conservation plans established under part D of title III of the Energy Policy
			 and Conservation Act (42 U.S.C. 6321 et seq.).
							(iii)Fund allocation processThe Secretary shall allocate the remaining
			 75 percent of the funds described in clause (i) in a manner that may vary from
			 the formula described in clause (ii) as necessary to best support the
			 objectives of achieving energy efficiency gains, employment of underemployed
			 workers, and implementing quality assurance programs and frameworks in
			 participating States.
							(2)Financing
						(A)In generalExcept as otherwise provided in this
			 subsection, of the amount provided under subsection (a), 5.4 percent is
			 authorized to be appropriated to the Secretary for carrying out section
			 109.
						(B)Distribution
							(i)Provision of fundsNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall provide to the State energy offices,
			 or such other State entities as are designated by the Governor, of States that
			 are carrying out responsibilities under section 105, 75 percent of the funds
			 described in subparagraph (A).
							(ii)AllocationFunds described in clause (i) shall be made
			 available in accordance with the allocation formula for State energy
			 conservation plans established under part D of title III of the Energy Policy
			 and Conservation Act (42 U.S.C. 6321 et seq.).
							(iii)Fund allocation processThe Secretary shall allocate the remaining
			 25 percent of the funds described in clause (i) in a manner that may vary from
			 the formula described in clause (ii) and reward those States that make the best
			 progress in providing loans to low-income areas pursuant to section
			 109(c)(4).
							(3)Withholding of fundsTo the extent that the Secretary assumes
			 the responsibilities of a State under section 101(i), the Secretary shall
			 withhold the portion of the funds otherwise transferrable to the State under
			 this section that are attributable to those State responsibilities.
					(4)Indian tribes
						(A)In generalIf an Indian tribe acts in place of a State
			 for purposes of carrying out the responsibilities of the State under this title
			 with respect to its tribal lands pursuant to section 101(h), the Secretary
			 shall transfer to that Indian tribe, instead of the State, the proportionate
			 share of funds otherwise transferrable to the State under this section.
						(B)Proportionate shareFor purposes of subparagraph (A), the
			 proportionate share shall be calculated on the basis of the percentage of the
			 population of the State that resides within the tribal lands.
						(c)Quality assurance and rebate aggregation
			 costs
					(1)In generalOf the amount provided under subsection
			 (a), not more than 5 percent are authorized to be appropriated to the Secretary
			 to be used as provided in paragraph (2), in accordance with information
			 provided by the State offices or entities described in subsection (b)(1)(B)(ii)
			 with respect to services provided by quality assurance providers and rebate
			 aggregators.
					(2)Distribution to quality assurance providers
			 or rebate aggregatorsThe
			 Secretary shall use funds provided under this subsection to compensate quality
			 assurance providers and rebate aggregators for services provided under this
			 title.
					(3)CompensationThe amount of compensation provided under
			 this subsection shall be—
						(A)(i)in the case of the Silver Star Home Energy
			 Retrofit Program—
								(I)not more than $25 to rebate aggregators per
			 rebate review and processing under the program; and
								(II)$150 to quality assurance providers for
			 each field inspection conducted under the program; and
								(ii)in the case of the Gold Star Home Energy
			 Retrofit Program—
								(I)not more than $35 to rebate aggregators for
			 each rebate review and processing under the program; and
								(II)$300 to quality assurance providers for
			 each field inspection conducted under the program; or
								(B)such other amounts as the Secretary
			 considers necessary to carry out the quality assurance provisions of this title
			 to optimize the overall energy efficiency resulting from the Silver Star Home
			 Energy Retrofit Program and the Gold Star Home Energy Retrofit Program.
						(d)Tracking of rebates and
			 expendituresOf the amount
			 provided under subsection (a), not more than 2.5 percent are authorized to be
			 appropriated to the Secretary to be used for costs associated with tracking
			 rebates and expenditures through the Federal Rebate Processing System under
			 this title, technical assistance to States, and related administrative costs
			 incurred by the Secretary.
				(e)Silver Star Home Energy Retrofit
			 Program
					(1)In generalOf the amount provided under subsection
			 (a), after subtracting the amounts authorized in subsections (b) and (d) of
			 this section, two-thirds of the remainder are authorized to be appropriated to
			 the Secretary to be used to provide rebates and other payments authorized under
			 the Silver Star Home Energy Retrofit Program.
					(2)Products Purchased Without Installation
			 ServicesOf the amounts
			 appropriated pursuant to this subsection for the Silver Star program, 7.5
			 percent shall be made available for rebates under section 103(f).
					(f)Gold Star Home Energy Retrofit
			 ProgramOf the amount
			 provided under subsection (a), after subtracting the amounts authorized in
			 subsections (b) and (d) of this section, one-third of the remainder is
			 authorized to be appropriated to the Secretary to be used to provide rebates
			 and other payments authorized under the Gold Star Home Energy Retrofit
			 Program.
				(g)Return of undisbursed funds
					(1)Silver Star Home Energy Retrofit
			 ProgramIf the Secretary has
			 not disbursed all the funds available for rebates under the Silver Star Home
			 Energy Retrofit Program by the date that is 1 year after the date of enactment
			 of this Act, any undisbursed funds shall be made available to the Gold Star
			 Home Energy Retrofit Program.
					(2)Gold Star Home Energy Retrofit
			 ProgramIf the Secretary has
			 not disbursed all the funds available for rebates under the Gold Star Home
			 Energy Retrofit Program by the date that is 2 years after the date of enactment
			 of this Act, any undisbursed funds shall be returned to the Treasury.
					(3)Home star energy efficiency loan
			 programIf a State, or the
			 Secretary acting in lieu of a State program, has not disbursed or provided in
			 the form of loans all the funds available for such loans under the Home Star
			 Energy Efficiency Loan Program by the date that is 2 years after the date of
			 enactment of this title, any undisbursed funds shall be returned to the
			 Treasury.
					(h)SunsetWith the exception of the provisions of
			 section 102(c)(5), (6), and (7), section 109, this subsection, and the relevant
			 definitions in section 2 to those provisions, this title shall cease to be
			 effective after December 31, 2012. Nothing in this subsection shall prevent a
			 State from continuing to implement a quality assurance framework established
			 pursuant to section 105.
				(i)Prohibition on earmarksNone of the funds appropriated pursuant to
			 this section may be used for a Congressional earmark as defined in clause 9(e)
			 of rule XXI of the Rules of the House of Representatives.
				(j)Administrative expense
			 prohibitionNo funds provided
			 under this title shall be used for the purposes of conducting travel to
			 gambling or gaming establishments in connection with official duties related to
			 this title.
				110.Noise abatement studyNot later than 1 year after the date of
			 enactment of this Act, the Secretary, in consultation with the Secretary of
			 Health and Human Services, shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Energy and Commerce of the House
			 of Representatives a study of the effects of the energy savings measures made
			 as a result of this Act on noise abatement.
			IIEnergy Efficient Manufactured and Modular
			 Homes
			201.Energy efficient manufactured and Modular
			 homes
				(a)DefinitionsIn this section:
					(1)Manufactured homeThe term manufactured home
			 has the meaning given such term in section 603 of the National Manufactured
			 Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5402).
					(2)Energy star qualified manufactured
			 homeThe term Energy
			 Star qualified manufactured home means a manufactured home that has
			 been designed, produced, and installed in accordance with Energy Star’s
			 guidelines by an Energy Star certified plant.
					(3)Modular homeThe term modular home means
			 a structure that is—
						(A)designed and manufactured to comply with
			 applicable national, State, and local building codes and regulations;
						(B)transportable in one or more
			 sections;
						(C)not constructed on a permanent chassis;
			 and
						(D)designed to be used as a dwelling on
			 permanent foundations when connected to required utilities, including the
			 plumbing, heating, air conditioning, and electrical systems contained
			 therein.
						(4)Energy star qualified modular
			 homeThe term Energy
			 Star qualified modular home means a modular home that has been
			 designed, produced, and installed in accordance with Energy Star’s
			 guidelines.
					(b)PurposeThe purpose of this section is to assist
			 low-income households residing in manufactured homes constructed prior to 1976
			 to save energy and energy expenditures by providing funding for the purchase of
			 new Energy Star qualified manufactured homes or new Energy Star qualified
			 modular homes.
				(c)Grants to state agencies
					(1)GrantsThe Secretary may make grants to State
			 agencies responsible for developing State energy conservation plans under
			 section 362 of the Energy Policy and Conservation Act (42 U.S.C. 6322) (or such other
			 existing State agency that exercises similar functions as the Governor of a
			 State may designate), to provide owners of manufactured homes constructed prior
			 to 1976 funding to use to purchase new Energy Star qualified manufactured homes
			 or new Energy Star qualified modular homes.
					(2)Allocation of grantsGrants under paragraph (1) shall be
			 distributed to State agencies in States on the basis of their proportionate
			 share of all manufactured homes constructed prior to 1976 that are occupied as
			 primary residences in the United States, based on the most recent and accurate
			 data available.
					(3)Funding
						(A)Primary residence requirementFunding described under paragraph (1) may
			 only be made to an owner of a manufactured home constructed prior to 1976 that
			 has been used by the owner as a primary residence on a year-round basis for at
			 least the previous 12 months.
						(B)Destruction and replacementFunding described under paragraph (1) may
			 be provided only if the manufactured home constructed prior to 1976 will
			 be—
							(i)destroyed (including appropriate
			 recycling); and
							(ii)replaced, in an appropriate area, as
			 determined by the applicable State agency, with an Energy Star qualified
			 manufactured home or Energy Star qualified modular home.
							(C)LimitationFunding described under paragraph (1) may
			 not be provided to any owner of a manufactured home constructed prior to 1976
			 that was or is a member of a household for which any member of the household
			 was provided funding pursuant to this section.
						(D)Eligible householdsTo be eligible to receive funding described
			 under paragraph (1), an owner of a manufactured home constructed prior to 1976
			 shall demonstrate to the applicable State agency that the total income of all
			 members the owner’s household does not exceed 80 percent of the area median
			 income in the applicable area, as determined by the Secretary.
						(E)LeasesTo be eligible to receive funding described
			 under paragraph (1), an owner of a manufactured home constructed prior to 1976
			 who intends to place the new Energy Star qualified manufactured home or new
			 Energy Star qualified modular home on property leased from another person shall
			 hold a lease to such property of at least 3 years in duration.
						(4)Funding
			 amountFunding provided by
			 State agencies under this subsection shall not exceed $7,500 per manufactured
			 home or modular home from any funds appropriated pursuant to this
			 section.
					(5)Use of state fundsA State agency providing funding under this
			 section may supplement the amount of such funding under paragraph (4) by any
			 amount such agency approves if such additional amount is from State funds and
			 other sources, including private donations and grants or loans from charitable
			 foundations.
					(6)State
			 programsA State agency
			 conducting a program that has the purpose of replacing manufactured homes
			 constructed prior to 1976 with Energy Star qualified manufactured homes or
			 Energy Star qualified modular homes may use funds provided under this section
			 to support such a program, provided such funding does not exceed the funding
			 limitation amount under paragraph (4).
					(7)Administration
						(A)Controls and proceduresEach State agency receiving funds under
			 this section shall establish fiscal controls and accounting procedures
			 sufficient, as determined by the Secretary, to ensure proper accounting for
			 disbursements made from such funds and fund balances. Such procedures shall
			 conform to generally accepted Government accounting principles.
						(B)Coordination with other state
			 agenciesA State agency
			 receiving funds under this section may coordinate its efforts, and share funds
			 for administration, with other State agencies or nonprofit organizations
			 involved in low-income housing programs.
						(C)Administrative expensesA State agency receiving funds under this
			 section may expend not more than 10 percent of such funds for administrative
			 expenses.
						(d)DecommissioningA person receiving funding under subsection
			 (c) may also be provided not to exceed $2,500 for the decommissioning of the
			 manufactured home being replaced.
				(e)Authorization of appropriations
					(1)In generalThere are authorized to be appropriated to
			 the Secretary to carry out this section $200,000,000 for fiscal year 2010 and
			 $400,000,000 for fiscal year 2011, to remain available until expended.
					(2)Administrative expensesOf the amounts available each fiscal year
			 to carry out this section, the Secretary may expend not more than 5 percent to
			 pay administrative expenses.
					(3)Prohibition on earmarksNone of the funds appropriated pursuant to
			 this subsection may be used for a Congressional earmark as defined in clause
			 9(e) of rule XXI of the Rules of the House of Representatives.
					IIIWaste, Fraud, and Abuse
			301.ReportThe Department of Energy’s Inspector General
			 shall submit a report to Congress measuring the amount of waste, fraud, and
			 abuse occurring in programs created by this Act, which shall include
			 recommendations to prevent additional waste, fraud, and abuse. This report
			 shall be submitted before July 1, 2012.
			IVDeficit Neutrality
			401.SunsetThe provisions of this Act shall be
			 suspended and shall not apply if this Act will have a negative net effect on
			 the national budget deficit of the United States.
			
	
		
			Passed the House of
			 Representatives May 6, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
